 488DECISIONSOF NATIONALLABOR RELATIONS BOARDIndian Head Hosiery Company,Inc. and Raymond J.Schnell,Field Representative,AFL-CIO. Case 11-CA-4727October 4, 1972DECISION AND ORDERBY CHAIRMANMILLER AND MEMBERSKENNEDY ANDPENELLOOn May 22, 1972, Administrative Law Judge'Joseph I. Nachman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions to his Decision and a supporting brief.Pursuant to the provision of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm only such of the rulings,findings, and conclusions of the Administrative LawJudge as are consistent herewith.Basedon a charge filed with the Board's Region-al Office on November 15, 1971, the General Counselissueda complaint, as amended, alleging thatRespondent's failureto recall three former employeeswho were on layoff status, on April 19 and 20, 1971,and Respondent's failure to rehire them in Octoberand November 1971, because of their former unionand concerted activities violated Section 8(a)(3) and(1). The facts show that Betty Gurganious, Retha Bur-roughs, and Hilda Powell Peach had worked inRespondent's preboarding department and werenumbers19, 10, and 2, respectively, in seniority in thatdepartment. All had been active in the Union duringits existenceprior to February 1969 when the Unionwas decertified.On November 2, 1970, Respondent closed itspreboarding department for economic reasons andapproximately 45 employees from that departmentwere laid off, including the alleged discriminatees. Atthat time the employees were told that they would berecalled should the department be reopened. The de-partment was reactivated on April 10, 1971, but thethree allegeddiscriminateesreceived no notice of re-call.Although the three discriminatees were awarethat the departmentwas againoperating, they did notseek theirold jobs back until October and Novemberof 1971, a time when preboarding department wasalready working short hours, and no jobs were avail-able.1The title of "Trial Examiner"was changed to "Administrative LawJudge"effectiveAugust 19, 1972TheGeneralCounsel contends thatRe-spondent's failure to recall them on April 19 and 20,1971, was the first chance Respondent had to discrim-inate against these three most active union adherentsand that the failure to recall them was a continuingviolation. The Administrative Law Judge agreed withthe General Counsel's contentions that Respondentdiscriminated against them on April 19 and 20, 1971,by failing to recall them and that Respondent wasmotivated by the fact that approximately 2 years earli-er the employees had engaged in extensive concertedand union activities. The Administrative Law Judgefound it unnecessary to determine whether Respon-dent also violated the Act when it refused to rehirethem in October and November 1971, as the remedywould be thesame,and made no findings regardingthe General Counsel's theory of a continuing viola-tion.Respondent claims that the Administrative LawJudge's findings of a violation in April 1971was timebarred since it was beyond the 10(b) period of limita-tion as proscribed in the Act .2 We find merit inRespondent's contentions in this regard. Section 10(b)of the Act specifically prohibits us from finding aviolation of the Act when the alleged unfair laborpractice has occurred more than 6 months prior to thefiling of the charge on which it is based. Since thecharge here was, not filed until November 15, 1971, wecannot look beyond May 15, 1971, except for eviden-tiary purposes of motivation, in finding a substantiveviolation of the Act 3The record shows and the Administrative LawJudge found that between April 19 and 30, Respon-dent hired a total of 44 employees in the preboardingdepartment, and employee complementalmost equalto that in the department prior to the November 1970layoff.Although Respondent hired new employeesbetween May 3 and June 16, 1971, it had apparentlyreached a full complement of employees in late Apriland all available jobs in the preboarding departmentwere filled by early May. As found by the Administra-tive Law Judge, all persons hired after the 10(b) cutoffdate were replacements of those either recalled orhired into the new department who subsequently quit.Thus, prior to May 15, Respondent filled all jobs cre-ated by the reopening of the department, and anydiscrimination evident in the failure to recall had bythat date become final. Since the finding of a violationwould be grounded on events predating the 10(b) lim-itations period beginning May 15 we are precluded2 Sec. 10(b) of the Actreads, in pertinentpart. "no complaint shall issuebased upon any unfair labor practice occurringmore than six months priorto the filingof the charge with the Board and the service of a copy thereofupon the person against whom such charge is made ......3 Local Lodge No. 1424, International Associationof Machinists[BryanManufacturing Co.] v. N.L.&B.,362 U.S. 411.199 NLRB No. 75 INDIAN HEAD HOSIERY COMPANY, INC.489from finding an unfair labor practice based thereon.4Accordingly, we shall dismiss that portion of the com-plaint alleging a failure to recall, and a continuingfailure to recall, as they occurred outside the 10(b)period of limitations.'Regarding the failure to rehire Peach, Burroughs,and Gurganious when they presented themselves atthe plant in October and November 1971, the recordshows, and we have found, that Respondent had a fullcomplement of employees in the preboarding depart-ment by the end of April or early May. Some time inJune, production in the department fell drastically,and Respondent has not hired and has not replacedany employees who have left since June, and has actu-ally had the department working only on alternateweeks so that any remaining employees will not haveto be laid off. Since there is no showing that jobs wereavailable for the alleged discriminatees when theysought employment in October and November 1971,we also dismiss that portion of the complaint allegingthatRespondent discriminatorily refused to rehirethem when they sought employment on those dates.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint hereinbe, and it hereby is, dismissed in its entirety.4 Furthermore,there is no evidence that Respondent was recalling employ-ees at any time within the 10(b) period.The record shows that the last datean employee designated as a "recall" began working was May 10, 1971, andthis was the only "recall//after April 28, 1971.5SeeBowen Products Corporation,113 NLRB731;N.L.KB v. Pennwoven,Inc.,194 F 2d 521 (C.A. 3, 1952).TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOSEPHI.NACHMAN, Trial Examiner:, This proceedingtried before me at Wilmington, North Carolina, on March7 and 8, 1972, with all parties present or duly represented,involves a complaint 1 pursuant to Section 10(b) of the Na-tional Labor Relations Act, as amended (herein the Act),which,as amended,alleges that Indian Head Hosiery Com-pany, Inc. (herein Respondent or Company), failed to recalland failed to rehire Hilda Peach, Retha Burroughs, andBetty Gurganious (each of whom had previously been laidoff for valid economic reasons), because they joined or as-1 Issued January 31, 1972, on a charge filed November 15, 1971.sisted a labor organization, or engaged in other union orconcerted activities. For reasons hereafter stated, I find theallegations of the complaint sustained by the evidence andrecommend an appropriate order.At the trial all parties were afforded full opportunity toexamine and cross-examine witnesses,to introduce relevantevidence, to argue orally on the record, and to submit briefs.The filing of briefs was waived, but oral argument presentedby counsel for the General Counsel and Respondent, re-spectively, is included in the transcript and has been dulyconsidered.Upon the pleadings, stipulations of counsel, the evi-dence, including my observation of the demeanor of thewitnesses while testifying,Imake the following:FINDINGSOF FACT 2BackgroundRespondent is engaged at Wilmington, North Caroli-na, in the manufacture of hosiery. About 1965, TextileWorkers of America began a campaign to organizeRespondent's employees. In due course a representationpetition was filed, and after an election the Union was certi-fied in late 1966 or early 1967, following which the partiesbegan bargaining for a contract. On or about June 7, 1967,a great number of the employees engaged in a 24-hour striketo protest what they regarded as the undue delay on the partof the Company in agreeing to a contract. When the strikingemployees returned to work the following day, Betty Gurga-nious 3 was given a separation notice which stated that shehad been replaced because she failed to report for duty onJune 7. Other employees finding that their timecards hadbeen removed from the rack, and were in the possession ofsupervisors who gave them to some employees but not toothers, after waiting for a period, concluded that the Com-pany had fired them and suggested picketing ofRespondent's plant, which they proceeded to do. The num-ber of employees who engaged in this picketing is not dis-closed by the record, but it included at least Retha Bur-roughs and Betty Gurganious, two of the three alleged dis-criminatees in this proceeding .4 After picketing about aweek the strikers returned to the plant and asked for theirjobs, but were told that there were no jobs available for2 No issue of commerce is presented.The complaintalleges and the answeradmits facts which establishthis jurisdictional element I findthosefacts tobe aspleaded Althoughthe complaint does not allege thatany labor organi-zation is involved,the evidence shows that a localof TextileWorkers ofAmerica organized the employees and was certified as the representative ofthe employees of Respondent'sWilmington,North Carolina,plant;that forabout a year it had a contract with Respondent covering said employees, andthat pursuant to a Board-conducted election heldin February 1969 the Localwas decertified.On the basis of this evidence,I findthat thereexisted atRespondent's aforesaid plant,a labor organizationwithin themeaning ofSec. 2(5) of the Act.3Gurganioushad workedfor Respondent from 1962to 1964,when she leftfor maternity reasons. She was rehired in June 1967 and wasscheduled toreport forwork on the dayof the 24-hour protest strike,but did not crossthe picket line, reporting for work the following day4 Hilda Powell Peach,the remaining alleged discrinunatee had notyet beenhired at the time of these events. 490DECISIONSOF NATIONAL LABOR RELATIONS BOARDthem. Because of these events, the Union at least on behalfof Gurganious and Burroughs, filed charges with the Boardand, in October 1967, both were reinstated with backpay.5Upon returning to work in October 1967, Gurganiouswas elected to the Union's bargaining committee and par-ticipated in the bargaining with Respondent until aboutFebruary 1968, when a contract was signed. After the con-tract was signed, Gurganious was elected secretary of thelocal and served in that capacity for the remainder of 1968.In addition Gurganious served as a shop steward until Feb-ruary 1969, when the Union ceased to be the bargainingrepresentative of the employees. Additionally, during thisperiod of her employment Gurganious solicited her fellowemployees to sign cards on behalf of the Union; passed outunion literature in front of the plant on a number of occa-sions; and wore union buttons while at work.Retha Burroughs began working for Respondent in1958, and was active in support of the Union'scampaignfrom its inception. She solicited a great number of employ-ees both at work and in their homes, to support the Union'scause;handbilled the plant on a numberof occasions; woreunion buttons while at work,sometime in multiple num-bers; engaged in picketing the plant as above related; and,like Gurganious, served on the Union's negotiating commit-tee until the contract was signed in February 1968.Hilda Peach came to work for Respondent about Sep-tember or October 1967. She promptlybecame active in theUnion's campaign soliciting employees to sign cards, andon a number of occasions handbilled the plant, passing outunion literature. Sometime in 1968, while the contract be-tween Respondent and the Union was in effect, Peach testi-fied on behalf of the grievant in an arbitrationproceedingbetween the Company and the Union. The nature nor theresults of the arbitration proceeding is disclosed by the rec-ord.In February 1969, apparently prusuant to a decertifica-tion petition, the Board conductedan election among theemployees of Respondent's Wilmington plant, and havinglost this election, the Union was immediately decertified.The evidence is uncontradicted that, following the decertifi-cation, no union activity of any kind tookplace among theemployees at said plant 6Sometime in the summer of 1969, there no longer beinga collective-bargaining representative in the plant, Respon-dent prepared and distributed to all employees on "Employ-eeHandbook" which, the employees were told, wouldgovern all employment practices. To the extent here mate-rial, the handbook stated that departmental seniority (con-tinuous employment in a particular department), would beused in determining job rights; that in the event of a reduc-tion in force, the employee with the least seniority in thedepartment would be the first laid off; that employees solaid off would be placed on a recall list by departments, andwould be recalled to work in their department in inverseorder of layoff; that employees to be recalled would be3 Just how this came about the record does not reflect.Presumably, itresulted from an informal settlement of the aforementionedcharges filedwith the Board.6My finding to thispoint are based on the uncontradicted and creditedtestimony of Gurganious,Burroughs,and Peach.notified of that fact by telephoneor registered mail; andthat recalled employees were expected to report for work orcontact the personnel manager within 3 days of receipt ofthe recall notice. The handbook additionally provides thatan employee will lose "all seniority rights" if he (1) quits;(2) is discharged for cause; (3) is laid off for more than 12months; (4) is recalled from layoff and fails to report forwork within 3 days; (5) fails to return from a leave of ab-sence; and (6) is absent from work for 3 consecutive dayswithout notifying the Company.Aboutthe same timethat the handbook was distrib-uted to the employees, there was also posted in a glassenclosed and locked bulletin board a six-page statemententitled "Personnel PolicyManual, Subject: Seniority."This document also defined seniority and stated that de-partmental seniority would prevail in determining jobrights. However, with respect to recall from layoff the policymanual statesthat for a period not exceeding 3 months afterthe layoff date employees shall be entitled to recall, withthose in layoff status for more than 3 but less than 12months to be given preferential consideration for employ-ment,but if reemployed seniority shall be reinstated to thepreceding date of hire. With respect to the notice to be givena laid-off employee in the event of'recall, the policy manualstates that such notice may be given "through friends or bytelephone, but official notice ... will be given by means ofregisteredmail (return receipt requested) sent to theemployee's address as shown on his personnel record," andwill be terminated as a quit unless they report for dutywithin 3 working days after receipt of the notice unlessproper excuse is presented within a reasonable time. Withrespect to loss of seniority the policy manual is identicalwith the handbook above referred to .7On November 2, 1970, Respondent found it necessaryto close its preboarding department and to layoff the ap-proximately 45 employees then working in that department,including Gurganious, Burroughs, and Peach, who at thetime were numbers 19, 10, and 2, respectively, on the senior-ity list for that department. The General Counsel concedesthat this layoff was dictated solely by legitimate economicconsiderations. At the time of the layoff, Robert Loy, thenpersonnel manager at the Wilmington plant, assembled theemployees of the preboarding department by shifts, andtold those on the first shift where Gurganious, Burroughs,and Peach worked, that the department was being closeddown and all employees laid off; that he hoped the depart-ment could be reopened at a later time and, if it was, theemployees would be recalled in the order of seniority, but7 Johnson, Respondent's director of employee relations, testified that heauthorized both the handbook and policy manual;and that the latter wasposted some 2 or 3 months before the handbook was distributed to employ-ees, and that he attended meetings at which thepohcymanual was discussedwith an explained to employeesby plantsupervision;and thatthe handbookwas merely a synopsis or explanation of the policy manual,the latter prevail-mg where there was a conflict.Gurgamous,Burroughs, and Peach testifiedthat they saw the pohcymanualposted on the bulletin board, after thehandbook was distributed they thought, but that it was never discussed withthem by supervision, and that they had no recollection that the policy manualstated that recall rights would last only 3 months. In the view I take of thecase,it is unnecessary to resolve the conflict INDIAN HEAD HOSIERY COMPANY, INC.491if the department was not reopened,he would tryto placethem in jobs in other departments.8Current FactsOn or aboutApril 14 or 15,9PlantManager Horninformed Personnel Manager Loy that the preboarding de-partment would be reactivated immediately,and directedthat Loy have from 40 to 50 workers available for thatdepartment as soon as possible.According to Horn,he toldLoy to utilize the list of preboarding employees laid off thepreceding November,to communicate with as many ofthose as he could,and recall those willing to accept employ-ment,in the order of seniority,and when the list was ex-hausted to resort to applications for employment which theCompany had on file.Also according to Horn,he was in-formed byLoy that thelatter went through the preboardinglist "numerous times,"and that some employees Loy con-tacted,for reasons of their own,declined the offer of em-ployment.10The record shows that between April 19 andApril 30,Respondent hired a total of 44 employees, ofwhich 19 were recalls from among the 45 laid off the priorNovember,and the remaining 25 were new hires who hadnot therefore worked for the Company."Between May 3and June 16 a total of 40'additional employees were hired,of whom 1 was a recall,and the remaining 39 were newhires.12The evidence is uncontradicted that neither Peach,Burroughs,nor Gurganious,although they stood number 2,10, and 19,respectively,on the list of those laid off the priorNovember,received any communication from Respondentabout returning to work.The evidence is also undisputedthat at least two people on the preboarding seniority list(Virginia Ganey and Barbara Dixon, who were 5 or 6, and6 or 7,respectively,on the list), were recalled to work inApril bymeans of a letter sent by certified mail. Ganey didnot have a telephone but Dixon had provided Respondentwith a telephone number where she might be reached, thenumber being 13 that of her sister-in-law,or of her neighbor.Respondent's basis defense to the complaint herein isthat it tried to communicate with the three employees in-volved,but was unable to reach them.The relevant factswith respect to this defense may be summarized as follows:Respondent introduced into evidence its personnel rec-ords for these employees,each of which shows an addressand telephone number.14With respect to Gurganious, Re-spondent raises no question about the accuracy of the infor-mation thereon.With respect to Burroughs,Respondent8 Based on the creditedtestimony Gurgamous, Burroughs, and Peach. Loy,although served with subpena,did not appearat thetrial.However, theGeneral Counseland Respondent stipulatedwhat Loy's testimony would behad he testified.On this point thestipulation is thaton November 2, 1970,Loy told the girls "that they would haverecallrights." I do not regard Loy'stestimony in this regardas in anyway inconsistentwith or in contradictionof that of the aforementionedemployees.9 This and all dates hereafter mentioned are 1971,unless otherwise stated.10The testimony of Loy, receivedpursuantto stipulation, is not entirelyin accord with that of Horn According to the stipulationas towhat Loy'stestimony would be, he and thoseassisting him, using the listof the laid-offpreboarding employees, telephoned each employee starting with the top ofthe list,but if theygot no answer went to next name down the list, and soon untilthe list wasexhausted,and then theyresorted to applications foremployment on file with the Company.raises no question about the accuracy of her address as itappears on its records,but claims that it had an inaccuratetelephone number for her. Burroughs testified that her tele-phone number was 687-7857,and that there has been nochange in that number since her layoff,and that she fur-nished that number to the Company,at its request,approxi-mately 6 weeks before the layoff.Respondent's records,however,show her telephone number as763-4526.No testi-mony was offered by either party in explanation of theapparent discrependy,or how the error,if it was an error,may have occurred.In the case of Hilda Peach the evidence shows that,when initially employed by Respondent in 1967,she gavethe Company her address as 705 Spofford Circle, Wil-mington,North Carolina, and her telephone number as762-0487.Actually,this is the address and telephone num-ber of Peach's mother.At some time not disclosed by therecord,Peach moved to 4-C Lake Village,where she livedThe time and breakdownof the hires are as follows-DateNo. hiredRecallsNew hiresApril19660April20954April 21422April22321April23202April 24101Apnl261028April 27312April 28413April 29101April 30101Totals44192512Over theperiod subsequentto April 19,a number of the employees hiredfor preboarding terminated their employment for one reason or another,which made it necessary to hire additional people,and by March 2, 1972,employment in that department stoodat 25.Since June 16, no one has beenhired forthe preboarding departmenti3PlantManager Horn testified that some people on the list were sentletters becausetheydid not have telephones and could be reached quickerby letter, butgave no explanation as to why letters were not sent to Peach,Burroughs,or Gurganious notwithstanding Respondent's own policy state-ment that `official notice of recall to will be given by means of registered mail:'Neither did he explain why a letter was sent to Dixon although shehad provided Respondent with a telephone number where she might bereached.The stipulated testimonyof Loy makesno mention of attempts torecall employees by mail I do not credit Horn's testimony that letters weresent to some employees because they could be reached easier that way Notonly did Horn fail to give any basis of knowledge of the facts,but he admittedthat Personnel ManagerLoy hadnever informed him thathe (Loy)had senta letter to any girl recalling her to work Moreover, Horn did not impress meas a straightforward witness whose testimony would inspire confidence in itsreliability.Rather he impressed me as one who had something to hide andseemed fearful that he might inadvertently disclose something.For example,he professed complete lack of knowledge as to whether the letter to VirginiaGaney(G.C. Exh.4) was or even that it appeared to be a form letter, whenit is perfectly obvious that it was.He also professed inabilityto explain whynew hires were put to work on April 20 and 21, ahead of recalls who wereput to work later,and refused to state whether that was, or even that itappeared to be, contraryto his instructionsto Loyregarding the practice thelatter was to follow in recalling the previously laid-off employees.141 credit the testimony of Gurganious, Burroughs, and Peach that Re-spondent periodically sent someone through the plant to get updated infor-mation with respect to the addresses and telephone numbers of its employees,and that they supplied such information on the last occasion about 6 weeksprior to their layoff.I do notiegard the testimonyof CompanyRepresenta-tive Johnson that the practice of asking employees for addresses and tele-phone numbers was abandoned in 1969, as being in conflict with the positivetestimony of the alleged discnminatees that such information was requestedof them,and that they supplied it pursuant to such request. 492DECISIONSOF NATIONALLABOR RELATIONS BOARDuntil November 1971. A telephone was installed at this loca-tion, the number of which was 762-9244.15 On Respondent'spersonnel record, the original address furnished by Peachhas a line drawn through it, and the new address written inby hand, but there is no change in the telephone number.The evidence additionally shows that at all times materialPeach's mother was employed at Respondent's plant, thatprior to her layoff the Company at times sentmessages toPeach through her mother; and that during Christmas 1970,after her layoff, Respondent sent Peach a message throughher mother, that she should call for a ham that Respondentwas giving its employees as a gift.Other than the stipulation that Loy, if present, wouldtestify that he and company representatives calling personsfrom the list would call a certain number, and if that num-ber did not answer would proceed to the next name on thelist-testimony which I do not credit-there is no evidencein the record that Respondent had any difficultycommuni-cating with the employees involved or, if so, what that diffi-culty was. Indeed there is no specific testimony that thethree individuals here involved were in fact ever called; ifthey were in fact called was the inability to speak with thembecause the telephone did not answer, or because a wrongnumber was reached; if the phone did not answer, whatefforts, if any, were made to call later; if Respondentreached wrong number what effort, if any, was made toascertain and call the correct number? As to all of thesequestions the recordis silent.On October 12, Gurganious and Burroughs togetherwent to Respondent's plant, where they conferred with Per-sonnelManager Loy. They asked Loy why they had notbeen called back to work and told him they were still inter-ested in their jobs. Loy responded that the Company wascalling people back as it needed them, but that he had nothad the opportunity to call them, and that those who hadbeen recalled were only working about half time. About aweek later Gurganious and Burroughs returned to the plantand again talked to Loy. On this occasion they remindedLoy of their high standing on the seniority list and com-mented that it was their understanding that underRespondent's policy it would recall the employees previous-ly laid off before hiring new employees, as Respondent haddone. Loy's response again was that he had not had theopportunity to call them as there was not sufficient work.In neither of these conversations did Loy make any claimthat he had tried to communicate with Gurganious or Bur-roughs, but had been unable to reach them.1615 Peach testified thatshe had thisnumberuntil July or August 1971, whenthe telephonewas apparently disconnected. She furthertestifiedthat in No-vember 1971, which,of course,was after the eventshere involved, she movedfrom 4-C Lake Villageto 1109 SpoffordCircle. Apparentlyno telephone wasinstalled at the latter location.16 Based on the credited testimony of Gurgamous and Burroughs. Thestipulated testimonyof Loyrefers only to the October 12 conversation, nomentionbeing made of the October 19 conversation. According to Loy, theemployees merely askedabout possible employment in preboarding; he thatstated such wasnot availablebut thatperhaps something might be open onthe third shiftin sewing or knitting,bothstated they would be interested onlyin a first-shiftjob, heresponded there are no first-shiftjobsavailable; andboth womenthen left the plant.To the extentthat there is a conflict betweenthe testimony of Loy, on theone hand,and Gurgamous and Burroughs onthe other,I credit the latter.After two prior unsuccessful attempts to communicateby telephone with Loy during the preceding month, Peachwent to see Loy on November 11. In substance Peach toldLoy that she needed and was available for work. Loy toldPeach that no work was then available, but that plans wereunder consideration for the installation of a dye board oper-ation and, if this was done, she would be called back.17Gurganious testified that she learned in May that Re-spondent was recalling employees for preboarding, andwhen asked to explain why she waited until October beforegoing to seethe Company about work she explained thatPersonnel Director Loy, whom she had met on the street inJune, told her that the Company had hired only a few girlsand those were working only part-time, that she had beentold at the time of her layoff that employees would berecalled in the order of seniority, and as she was number 18on the list, she waited for her turn to be reached.Burroughs testified that she first learned that some em-ployees were recalled by Respondent in April, but did notlearn that new employees were hired ahead of people on thelist until August; that when she learned about the new em-ployees being hired, she telephoned Loy but was unable toget to speak to him; and that she did not go to see Loy untilOctober because he had told the laid-off employees thatthey would be called back in the order of seniority andahead of new employees.Peach testified that she learned from her mother aboutmid-April that Respondent was hiring for preboarding, andthat she knew those hired had to be junior to her becauseshe was number 2 on the list. She explained the delay in hergoing to see Loy by the fact that she was injured in mid-April which incapacitated her for 6 weeks, and that she hadto go through a second operation in September, which inca-pacitated her for another 6 weeks.Contentions and ConclusionAs has been said with such frequency as to make un-necessary the citation of authority, an employer is free todischarge an employee for any reason, or for no, reason solong as it is not for union or concerted activity protected bySection 7 of the Act. I perceive it to be axiomatic that thesame principles are applicable when an employer refuses tohire an applicant for employment, or to recall or rehire apreviously laid-off employee. SeePhelps Dodge Corp. v.N.L.R.B.,313 U.S. 177. Accordingly, under the principlesmentioned, if the General Counsel establishes by a prepon-derence of the evidence that Respondent discriminatedagainst Gurganious, Burroughs, and Peachandthat suchdiscrimination was motivated by the fact that said individ-uals had engaged in union or concerted activity protectedby Section 7 of the Act, there can be no question but thata violation of Section 8(a)(3) of the Act has been estab-lished. On the other hand, if the General Counsel failed toestablish either of the two elements above-mentioned, then17Thefindings in this section are based on the credited testimony of Peach.Loy admitsthe meeting with Powell on November 11, 1971, and admits thediscussionaboutthe dye board operation, but claims that he told her thatsuch work,if it became available, would beonly onsecond or third shift, andthat Powell replied that she was only interested in first-shift work. To theextentthat Loy'stestimony conflictswiththat of Powell,I credit the latter. INDIAN HEAD HOSIERY COMPANY, INC.493the complaint must be dismissed. I turn now to a considera-tion of those questions.Was There Discrimination?That Respondent discriminated against the three peo-ple here involved can hardly be open to question. The"Handbook" and the "Policy Statement" announced to allemployees during the summer of 1969, although differingsomewhat in the precise procedure to be followed in theevent of a layoff, that in the event of such a layoff andsubsequent necessity for employees, such employees wouldenjoy certain preferences.'8 In addition, the uncontradictedtestimony is that at the time of the November 2 layoffPersonnel Manager Loy told all the laid-off employees thatRespondent hoped to reopen the preboarding departmentand, if it did, they would be recalled in the order of seniori-ty; nothing being said about a time limitation on their recallrights.Nonetheless, it is undisputed that neither Gurgani-ous, Burroughs, nor Peach was recalled nor offered employ-ment by Respondent, as were numerous others on the listof those laid off on November 2. This, I find and conclude,constituted a discrimination against the aforementionedemployees with respect to their hire or tenure of employ-ment, and I so find and conclude. As the Supreme Courtsaid inRadio Officers' Union v. N.L.R.B.,347 U.S. 17, 39"involuntary reduction of seniority,refusal to hirefor anavailable job, and disparate wage treatment are clearly dis-criminatory" (Emphasis Supplied).19Having concluded that Respondent discriminatedagainst Gurganious, Burroughs, and Peach is not the end,but only the beginning of the issue I regard as critical in thedisposition of this case, for not all discrimination is violativeof Section 8(a)(3).Retail Clerk's Union, Local 1357 (LitBrothers),192 NLRB No. 172 (TXD). To constitute a viola-tion of that section the discrimination must be of a characterwhich "encourage[s] or discourage[s] membership in anylabor organization" (Sec. 8(a)(3) of the Act). In applying thequoted phrase, it must be born in mind, as the SupremeCourt has held, that with exceptions not here material, thesection applies to "discrimination to discourage participa-tion in Union activities as well as to discourage adherenceto Union membership."Radio Officers' Union v. N.L.R.B.,supra,39-40. And while in proper circumstances the pros-cribed intent may be inferred from the discrimination itself(Radio Officers'v. N.L.R.B., supra,45), or at least may cast18As heretofore indicatedthe "Handbook" distributed to employees con-tained nothing to indicate that recall rights of a laid-off employee wouldexpire after some designated period.However the "PolicyManual" postedon the bulletin board stated that recallrights would extend only to thoseemployees who had been in layoffstatus for less than 3 months,and thoselaid off for more than 3 but lessthan 12 months would be given preferentialconsideration for employment19 I amnot holding,as Respondent argues that I must in order to reachthe conclusion thatitdiscriminated against the three employees involved,that eachenjoyed recallrights without limitations as to time.To what extent,if at all, an employermay limitor abrograte possiblerecall right of a laid-offemployeeisa question as towhich I find it unnecessaryto express anyopinion. All I hold is that whetherlegally obligatedto doso, or not,Respon-dent elected to use, in the order of seniority,the list of those laid off onupon the employer the burden of going forward with evi-dence of legitimate and substantial business justificationsfor the conduct(N.L.R.B. v. Great Dane Trailers, Inc.,388U.S. at 34), the Board has held thatGreat Daneis inapplica-ble where the issue turns upon the employer's motive forparticular conduct.Standard Times Publishing Company,169 NLRB 1129, 1131, fn. 8. In such cases the burden restswith the General Counsel to establish by a preponderanceof the evidence that the employer had the proscribed mo-tive.Applying the foregoing principles to the instant case,the precise question to be decided is has the General Coun-sel established by a preponderance of the evidence that infailing to recall Gurganious, Burroughs, and Peach in mid-April 1971 Respondent was motivated, even in part, by thefact that approximately 2 years earlier said employees hadengagedin "concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection," withinthe meaning of Section 7 of the Act. Upon careful consider-ation of the entire record, I am convinced, and thereforefind and conclude that the question posed must be answeredin the affirmative, and that Respondent's contention that itfailed to recall the employees solely because it was unableto communicate with them is simply a subterfuge seizedupon in an attempt to obscure the true motive for its con-duct, and to give it apparent legitimacy. I reach this conclu-sion upon the totality of the following considerations:1.Respondent was well aware of the fact that the threeemployees here involved were deep in prounion activity.Not only did Gurganious and Burroughs handbill the plantand solicit employees to become and remain members of theUnion, but they were on the Union's committee that bar-gained with representatives of Respondent. Both filedcharges with the Board which resulted in their being rein-stated with backpay. Peach not only handbilled the plantand solicited card signers, but she testified against Respon-dent in an arbitration proceeding between it and the Union.2.Respondent makes no complaint concerning thework record of any of the employees involved.3. Instead of recalling the three employees here in-volved, each' of whom had theretofore established a recordas a competent and satisfactory employee, Respondentwithin a period of 11 days hired atleast 29 newemployeesnone of whom had theretofore worked for the Company norhad previous experience in the work required of them. PlantManager Horn admitted that such new employees workedat piece rate, with a guarantee that they would earn at least$1.60 an hour, and that it takes from 6 to 8 weeks for theaverage employee to reach the level of proficiency that theywould earn the guaranteed minimum. I find it difficult tobelieve that an employer would forego the services oftrained and satisfactory employees, and instead hire un-trained and unproven employees that would cost him mon-ey to train, unless there was a reason therefor, and the onlyNovember 2 and that, when it failed to recall Gurganious,Burroughs, andPeach, Respondentdiscriminated against themwithin themeaning of Sec.8(a)(3) ofthe Act. Whethersuch discrimination is of a type proscribed by theremainder of Sec. 8(a)(3) is the next question to be considered. 494DECISIONS OF NATIONAL LABOR RELATIONS BOARDreason that suggests itself on this record is the union andconcerted activity of these employees, of which Respondentwas well aware. °4. Respondent's sole justification for its failure to recallthe employees involved is that it attempted to communicatewith them by telephone and was unable to do so, pointingout that in the case of Burroughs it had a wrong telephonenumber.21 Not only was recall by telephone contrary to thestatement in Respondent's "Personnel Policy Manual,"22but, as I have discredited the testimony of Loy, I find theevidence insufficient to establish that Respondent made anyeffort to communicate with the employees involved by tele-phone, and it is clear that it did not attempt to use any othermethod of communication. The only other testimony of-fered by Respondent on this issue is the hearsay statementof Plant Manager Horn, whom I have also found not to bea reliable witness, that he had been informed by Loy thatthe latter, in recalling employees, went down the senioritylist "numerous times." But even assuming that Respondentmade an effort to communicate with each of the three em-ployees involved by telephone and for some reason wasunable to get them, there is still inadequate explanation asto why Respondent wrote employees Ganey and Dixonrecalling them to work, but did not write to Gurganious,Burroughs, and Peach 235.What all this adds up to is that the three employeeshere involved, all with unblemished employment records,are contrary to Respondent's own announced employmentpractice of officially recalling laid-off employees by letter,passed over for employment in favor of inexperienced em-ployees who, before they will perform satisfactorily willhave to be trained at some considerable cost to Respondent,allegedly because it was unable to communicate with themby telephone, although it recalled other employees by letter.This is just not the way employers faced with such a situ-ation normally react. An employer not motivated by a de-sire to discriminate would call several times if a phone didnot answer, or would at least make some effort to ascertainif perhaps he was calling a wrong number, or at least writea letter to the last address in its files. But Respondent doesnot even claim that it did any of these things. Plainly therewas some motive which dictated Respondent's course ofaction, and the only one that suggests itself is that Respon-dent, at the first opportunity that presented itself which itfelt it could take advantage of, retaliated against Gurgani-ous, Burroughs, and Peach for the union and protectedconcerted activity in which they had previously engaged.I so find and conclude. As the Court of Appeals for theNinth Circuit said inShattuck Denn Mining Corporation v.N.L.R.B.,362 F.2d 466, 470, in language fully applicablehere:If he [the trier of fact] finds that the stated motive fora discharge [or a failure to recall] is false, he can cer-tainly infer that there is another motive. More thanthat, he can infer that the motive is one that the em-ployer desires to conceal-an unlawful motive-atleast where, as in this case, the surrounding facts tendto reinforce that inference?Upon the foregoing findings of fact, and the entirerecord in the case, I make the following:CONCLUSIONS OF LAW20 Respondent's suggestion that these employeespurposelyrefrained fromgoing to Respondent for employment when theylearned thatemployees werebeing hired inorderto continue collectingunemploymentcompensation,their right to same not expiring untilearlyNovember 1971, while havingsurface appeal,does not withstand scrutiny in view of the provisions of Sec.96-14(8)and 96-18(f) of the GeneralStatutesof North Carolina (1971)These provide that an employee is disqualified for compensation for anyweek he has received any sum from his employeror any lumpsum paymentpursuant to an order of the Board,and if he received compensation to whichhe is not entitled such sum must be repaidtoUnemploymentInsuranceFund.Thus,any compensationtheyreceivedfor anyweekcovered by thebackpay order recommended herein,they mustrepay tothe State.21 It may be noted that in the case of Gurganious Respondent made noproof ofa wrong telephone number, and in the case of Peachthe numberRespondent had was that of her mother who was at all times material em-ployedat Respondent'splant. Thereisno showing that Respondent madeany effortto communicate with Peachthrough hermother,either by tele-phone or otherwise22 Themanual stated that recall notices may be given"through friends orby telephone,but official notice ... will be given by means of registered mail(return receipt requested) ...."23 Theexplanationgiven byRespondent is that it wrote only to thoseemployeeswho did not have a telephone.Ganeyand Dixon both testifiedthat theydid not have a telephone. The explanation does not ring truehowever, in light of Horn's testimony that the purpose of resorting to thetelephone was to get the employeesto work as quickly aspossible. As theletter to Ganey is dated April 16, 1971, andgave heruntil April 21, 1971, toindicate whethershe was interested in returning to work,it is difficult to seehow the objectiveof speed was served.Dixon,according to her testimony,received an identical letter asGaney. Thebona fidesof Respondent's expla-nation is also put in questionby thetestimony of Dixon, that Respondenthad a telephone number forher, althoughthe number she furnished was thatof her sister-in-law or of her neighbor.Finally itisdifficult to understandwhy, if speedin communication was Respondent's prime objective,it did noteven attempt to communicate with Peach through her mother who,as shownon Peach'semploymentrecord, is employed at Respondent's plant.1.Respondent is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. The local of the Textile Workers Union certified bythe Board as the collective bargaining representative ofRespondent's employees is a labor organization within themeaning of Section 2(5) of the Act.3.By failing to recall Gurgamous, Burroughs, andPeach in April 1971, for employment at Respondent's Wil-mington, North Carolina, plant, Respondent discriminatedagainst them in regard to their hire and tenure of employ-ment, and the terms and conditions thereof, discouragingmembership in a labor organization, and thereby engagedin and is engaging in unfair labor practices proscribed bySection 8(a)(3) and (1) of the Act.4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain un-fair labor practices, I shall recommend that it be requiredto cease and desist therefrom and take affirmative action24 Having reached the conclusion that Respondent's failure to recall thethree employees involved inApril 1971violated Sec. 8(a)(3) and(1) of theAct, it becomesunnecessaryto decide whether it also violatedthe Act whenit refused to rehire them whenthey visitedthe plant inOctober and Novem-ber 1971, for whether such a violation is found or not theremedy would bethe same. INDIAN HEAD HOSIERY COMPANY, INC.495found necessary and designed to effectuate the policies ofthe Act. The violations found being of a character that goto the very heart of the Act, I shall recommend thatRespon-dent be required to cease and desist fromin any mannerinfringing upon the exercise of employee rights protected bySection 7 of the Act.N.L.R.B. v. Entwistle Mfg. Co.,120F.2d 532 (C.A. 4);California Lingerie Inc.,129 NLRB 912,915.Having found that Respondent discriminatorily failedto recall for employment Gurganious, Burroughs, andPeach, it will be recommended that Respondent be requiredto offer each of them employment in their former or sub-stantially equivalent positions, without prejudice to theirseniority or other rights, privileges, or working conditions,and to make each of them whole for anyloss of earningsthey suffered by reason of the discriminationagainst them,by paying to them, respectively, a sum of money equal tothe amount each would have earned from April 19 in thecase of Peach,25 and April 20 in the case of Gurganious and25 There issome indication in the record that because of her injuries Peachmay not beentitled tobackpayfor a portion of the period afterApril 19. Asthis was notfully developedin the record,I leave to the compliance stageof the proceedingthe questionof whatperiod she would have been availablefor work.Burroughs, to the date Respondent offers them rein-statement as aforesaid, less any amount each may haveearned as wages during said period.26 The backpay hereinrecommended shall be computed in the manner set forth inF.W. Woolworth Company,90 NLRB 289, with interest atthe rate of 6 percent per annum, as provided inIsis Plum-bing & Heating Co.,138 NLRB 716. It will also be recom-mended that Respondent be required to preserve and, uponrequest, make available to authorized agents of the Boardall records necessary or useful in determining compliancewith the Board's order, or in computing the amount ofbackpay due.[Recommended Order omitted from publication.]26 The evidenceshows that Respondent recalled six employees on April 19.As Peach was number two on the seniority list, it is obvious that but for thediscrimination against her she would have been recalled on that day. AsGurgamous and Burroughs were numbers 19 and 10,respectively,it is ob-vious thatthey wouldnot have been reached for recallon April19, in thenormal operation of the seniority list However,on April 20, Respondenthired nine people, five of whom were recalls and four were new hires. AsGurganious and Burroughs both had seniority over the new hires,I fix theirrightto recall as beginningon April20 for the purpose of computing theirbackpay.